DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application on 07/15/2022 after final rejection of 04/19/2022 and advisory action of 06/10/2022.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant’s submission filed on June 1, 2022 has been entered.  The Office action on currently pending claims 1-20 follows.

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the allowability resides in the overall structure and functionality of the device as recited in independent claim 1 for the reasons provided in the final Office action of 04/19/2022 and the non-final Office action of 11/19/2021.
Regarding claim 10, the allowability resides in the overall structure and functionality of the device as respectively recited in independent claim 10, and at least in part, because claim 10 recites the limitations: “wherein the metal tape includes a heat discharge part overlapping the data driver in the plan view when the first flexible printed circuit board is unfolded and defines a single plane, and the heat discharge part is disposed in an extending direction of the data driver and a wiring overlapping part disposed in a direction perpendicular to the extending direction of the data driver, the extending direction and the direction perpendicular to the extending direction define a major surface plane defining the metal tape in the plan view”.
The aforementioned limitations, in combination with all remaining limitations of respective independent claim 10, are believed to render said claim 10, and all claims depending therefrom (claims 11-20) allowable over the prior art references of record, taken either alone or in combination.
The additional cited prior art references of record teach a thermally conductive tape/adhesive that are used in display devices.  However, the Office notes that one of ordinary skill in the pertinent arts before the effective filing date of the claimed invention would not modify the device of the Kim reference (still believed to be the closest prior art reference) such that the metal tape overlaps with the data driver and the input side wiring as claimed in independent claim 10 since such a modification would change the fundamental arrangement and purpose of the metal tape of Kim, and thus utilizing impermissible hindsight.  Therefore, absent impermissible hindsight, none of the prior art references, taken alone or in combination, are believed to render the claimed invention unpatentable as claimed.
Finally, the Office has not identified any double patenting issues.
See next page→
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN S SUL whose telephone number is (571)270-1243. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jayprakash Gandhi can be reached on (571) 272-3740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/STEPHEN S SUL/Primary Examiner, Art Unit 2835